department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address taxpayer_identification_number person to contact identification_number contact telephone number certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your executive director as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return you have filed form_1120 u s_corporation income_tax return for the years ended december 20xx december 20xx and december 20xx with us in addition for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at publication if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter nanette m downing director eo examinations sincerely enclosure tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations watt ave stop sacramento ca date taxpayer_identification_number form number tax_year ended person to contact id number employee telephone number phone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action - lf you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status modified letter if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosure publication publication form_6018 report of examination sincerely nanette m downing director eo examinations modified letter schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items legend org - organization name through companies issue xx - date dir-1 - dir co-1 through co-12 - whether org org’ qualifies for exemption under internal_revenue_code irc sec_501 facts the organization was granted exemption under sec_501 in february 20xx to this date this determination has not been changed org is a small organization which rescues dogs and cats and puts them in foster homes the organization uses various resources such as www petfinder com and the newspaper to find people to adopt the animals when someone adopts the animals they sign an adoption contract and pay a fee which ranges from dollar_figure-s the organization filed form 990-n e-postcard for the periods ended december 20xx through december 20xx and has not filed a return for the 20xx period an appointment letter l3613 and information_document_request form_4564 idr was sent to org on april 20xx requesting information needed to determine whether the organization was organized and operating for exempt purposes items requested in the idr included governing instruments articles of incorporation bylaws etc minutes of meetings books_and_records of assets liabilities receipts and disbursements records showing the dates and amounts of all adoption fees received records of contributions and donations cash and noncash received source documents kept for jan 20xx- dec 20xx such as receipts bills invoices vouchers check register bank statements bank reconciliations returned checks canceled checks contracts leases rental agreements in effect during period under examination including any adoption contracts from 20xx e on may 20xx the assigned agent began the examination at the representative's office the organization did not have any meeting minutes because no formal meetings were held the bank statements and adoption contracts were provided the bank statements show dollar_figure was deposited into the checking account at co-12 most of the organization's funds came from adoption fees adoption fees were paid via check cash and credit card however the organization currently only accepts cash according to the adoption contracts provided the organization received dollar_figure in fees for dogs and cats that were adopted in 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items there was dollar_figure in withdrawals from the organization’s checking account besides some of the veterinarian bills the organization did not have any other receipts invoices or reimbursement vouchers for their expenses there were numerous questionable expenditures noted in the bank statements which were unsubstantiated such as e e e e e e e gas station co-1 supermarket co-2 restaurants coffee shop co-3 clothing store co-4 co-5 co-6 co-7 cell phone cable internet bills co-8 co-9 co-10 co-11 source documents were needed to determine how funds were used and whether they were used for charitable purposes the organization has not kept adequate books_and_records the assigned agent determined dir-1 executive director was responsible for caring for and finding people to adopt the cats and three volunteers were responsible for caring for and finding people to adopt the dogs the organization did not maintain an accountable_plan for reimbursements the three volunteers kept a portion of the adoption fees to cover their expenses and did not provide any substantiation showing how the money was used there wasn't any contemporaneous documentation showing the organization approved this practice the organizations funds were used to purchase gasoline on a regular basis and none of the officers or volunteers kept mileage logs dir-1 has signature_authority on the organization’s bank account and makes the decisions on the direction and policy of org there are other officers but they did not appear to be actively involved in the organization law sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 organizational test-- in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 exempt purposes-- an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety form 886-a catalog number 20810w page_3 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the issue was presented and the representative expressed agreement with the government's position government’s position based on the cited law it is the government's position that org failed to meet its reporting recordkeeping requirements and has not demonstrated it meets the requirements under sec_501 sec_6033 requires organizations exempt from tax to keep records and render statements as are required by rules and regulations prescribed by the secretary sec_1_6033-2 requires organizations exempt from tax to submit such additional information as the internal_revenue_service may require for the purpose of inquiring into the organization’s exempt status the organization failed to demonstrate it met the operational_test for a sec_501 c organization in order to meet the operational_test org must demonstrate it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 see sec_1_501_c_3_-1 an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest information was obtained which shows org has not operated exclusively for charitable purposes because part of its net_earnings inured to the benefit of the officers and volunteers that run the organization using the organizations funds to buy groceries coffee food at restaurants clothes and pay for cell phone cable and or internet bills are not necessary for org’s tax-exempt purpose and is inurement a substantial amount of the organization’s funds was used to pay for gasoline there wasn't corroborative information such as mileage logs and the assigned agent could not determine if these expenses served the organizations interests or private interests the organization did not have any internal controls and there was no accountability for how funds were used the organization does not require substantiation of expenses and there is no board oversight of how funds are used this situation is similar to the case in revrul_59_95 in that case tax-exempt status was revoked for failure to establish that it was observing the required conditions for exempt status namely providing financial statements department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx in addition to the aforementioned issues org filed form 990-n instead of an annual information_return org’s gross_receipts were over dollar_figure and the organization was required to file form 990-ez or form_990 conclusion it is the service's position that org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 the organization did not provide information or demonstrate that it was organized and operating exclusively for exempt purposes and no part of net_earnings inured to the benefit of any private_shareholder_or_individual accordingly the organization's exempt status should be revoked effective january 20xx contributions will no longer be deductible under sec_170 of the internal_revenue_code form_1120 returns should be filed for all tax periods ending on or after december 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_6
